PER CURIAM.
We deny the petition for writ of certiorari. The order at issue was filed on July 12, 2006. The petition for writ of certiorari was filed on August 16, 2006. Accordingly, the petition was not timely filed. Fla. R.App. P. 9.130(b). Additionally, even if the order was timely filed, the petition *1252would be denied because there is an adequate remedy on appeal. See Dunmore v. Eagle Motor Lines, 560 So.2d 1261 (Fla. 1st DCA 1990).
DENIED.
BARFIELD, VAN NORTWICK, and THOMAS, JJ., concur.